Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on July 28, 2021 has been considered and entered.  In this application claims 1, 3-8, 10-15, and 17-23 are pending in which claims 2, 9, and 16 are cancelled and claims 21-23 are newly added and claims 1, 8, and 15are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 8/6/2021 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 1, 3-8, 10-15, and 17-23 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 8, and 15 to recite the limitation of allowable subject matter of claim 2 into claim 1, recite the limitation of “…: receiving, by one or more hardware processors, a series of data records; for each one of the data records of the series of data records, storing, by the one or more hardware processors, the one of the data records in a storage layer of a stream-processing platform in association with a corresponding one of a plurality of offset values; for each one of the plurality of offset values, storing, by the one or more hardware processors, the one of the plurality of offset values in a time series database; retrieving, by the one or more hardware processors, an offset value from the plurality of offset values stored in the time series database, the plurality of offset values being indexed in the time series database in time order, and the retrieved offset value being retrieved using a time parameter; and transmitting, by the one or more hardware processors, a data request to the stream-processing platform, the data request comprising the retrieved offset value, and the data request being operable to retrieve a data record stored in association with the retrieved offset value in the storage layer of the stream- processing platform using the offset value” as recited in claims 1, 8, and 15. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 8, and 15 as a whole.   Consequently, claims 1, 8, and 15 are allowable over prior art of record. The dependent claims 3-7, 10-14, and 17-23 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Prasad et al. United States Patent Publication No. 2018/0278481,
Hollines et al. United States Patent Publication No. 2004/0103077.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157